Exhibit 10.38

 

Employment Agreement between CREG and Jackie Shi

 

Signed on May 8, 2020.

 

The agreement was between China Recycling Energy Corporation and Jackie
(Yongjiang) Shi, whose national ID number is 610103197504183673.

 

One, General

 

1.1 The company employs Mr. Shi as the CFO and a Vice President.

 

Two, Term

 

2.1 The agreement lasts for 24 consecutive months beginning from December 20,
2019, unless the agreement was terminated according to the agreement.

 

2.2 Probation period

 

None.

 

2.3 Contract renewal

 

The company should notify the employee for contract renewal at least 30 days
prior to the expiration of the agreement. If the employee does not reply to the
notice, it is regarded that the employee refuses to renew the contract.

 

Three, Scope of work

 

3.1 Scope of work

 

It is agreed as follows: upon company’s decision, the company could assign new
position to the employee, or assign the employee to other work places, and the
company could increase or reduce employee’s salary and allowances in accordance
with the job.

 

3.2 Responsibilities of the employee

 

The employee shall complete his/her duties. The employee shall corporate with
his/her superintendent and associates, and follow all codes of practice of the
company.

 

3.3 Holidays and leave

 

The employee has the right to have statutory holidays, annual leave and paid
holiday according to applicable laws etc.

 



1

 

 

3.4 Working agenda

 

The company might change the working agenda of the employee, which includes the
company might change the working days, request the employee to work overtime or
work during holidays upon needs under permission of applicable laws.

 

Four, Salary

 

4.1 Salary

 

Monthly salary is RMB 16,000. The company will evaluate the employee’s skills
and working efficiency to determine the actual monthly salary. As a member of
the management team, CREG will grant no less than 5000 shares of common stock
annually. Monthly salary shall be paid to employee by the end of each month or
no later than the 15th day of the next month.

 

4.2 Payment

 

After the deduction of required individual income tax, social insurance fees or
other taxes required by law, the company will pay all the salary to the
employee.

 

Five, Social insurance and labor protection

 

5.1 Social insurance

 

The company shall pay part of the pension, injury insurance, medical insurance,
housing fund, job insurance and other social insurance for the employee.

 

5.2 Medical leave and subsidy

 

The company provides medical leave, medical subsidy, female employee subsidy,
leave and other welfare according to applicable laws.

 

5.3 Labor protection

 

Labor protection for the employee shall be executed according to national laws
and regulations.

 

Six, Discipline

 

The employee shall follow the rules and codes of practice published by the
company.

 

Seven & Eight, Termination of the agreement

 

Both the company and the employee have the right to terminate the agreement.

 

Nine, Confidentiality

 



2

 

 

9.1 The employee shall comply with the company’s confidentiality policies.

 

9.2 Upon expiration or termination of the agreement, the employee shall return
all company’s documents to the company.

 

Ten, training

 

10.1 The company has the right to provide training for the employee.

 

Eleven, Breach of contract

 

The company and the employee shall assume their responsibilities for breach of
contract.

 

Twelve, Solution of disputes

 

The company and the employee have the right to solve any disputes through
negotiation, arbitration or lawsuit to local arbitration committee, and local
court.

 

Thirteen, Others

 

13.1 The agreement becomes effective immediately after signed and could be
modified upon written approval of both parties. This agreement replaces other
previous agreement (if any).

 

13.2 Both parties agree that the company has the right to change its name, and
the agreement is still effective and binding for both parties.

 

13.3 Both parties hold one original of the agreement. Copies of the agreement
have the same legal effects.

 

Signatures:          

 

 

3



 

 